DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Amendment
The claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 02/18/2021, the following has occurred: claims 1-4, 6-8, and 10-15 have remained unchanged; and no new claims have been added.
Claims 1-4, 6-8, and 10-15 are pending.
Effective Filing Date: 11/11/2014

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the Jespersen reference. These arguments are deemed moot in view of Examiner no longer relying on the citations of the Jespersen reference.
Additionally, Applicant states that the independent claims include two causes and four effects and that these causes and effects were not taught as cited in the previous office action. Examiner has addressed these causes and effects using a single reference 35 U.S.C. 103 rejection as further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/120777 to Behrendt in view of itself.
As per claims 1 and 11, Behrendt teaches a data collection device comprising and a system comprising:
--a medicament delivery device; (see: page 7, lines 30-31 where the dosage window 13 of injection device 1 is obstructed by supplementary device 2 when attached to injection device 1. The medicament delivery device is injection device 1) and
--a data collection device (see: page 7, lines 28-29 where supplementary device 2 contains optical and acoustical sensors for gathering information from injection device 1. The supplementary device 2 is the data collection device) comprising:
--a camera; (see: page 7, lines 28-29 where supplementary device 2 contains optical and acoustical sensors for gathering information from the injection device 1. The optical sensor is the camera)
--a user interface configured to receive confirmation of a medicament dosage amount programmed into a medicament delivery device; (see: page 7, lines 29-30 where information is displayed via display unit 21 of supplementary device 2. Also see: FIG. 2b. Display unit 21 is a user interface configured to receive confirmation of a medicament dosage amount programmed into a medicament delivery device) and
--a processing arrangement (see: page 11, line 26 where then processor 24 is responsible for performing OCR on the captured images. Processor 24 is in a processing arrangement) configured to:
--capture images of a medicament dose indicator of the medicament delivery device using the camera; (see: page 11, lines 18-25 where processor 24 also controls an optical sensor 25, embodied as an Optical Character Recognition (OCR) reader, that is capable of capturing images of the dosage window 13, in which a currently selected dose is displayed (by means of numbers printed on the sleeve 19 contained in injection device 1, which numbers are visible through the dosage window 13). OCR reader 25 is further capable of recognizing characters (e.g. numbers) from the captured image and to provide this information to processor 24. Alternatively, unit 25 in supplementary device 2 may only be an optical sensor, e.g. a camera, for capturing images and providing information on the captured images to processor 24. Images of a medicament dose indicator of the medical delivery device (images of numbers on the medical delivery device) are being captured using the camera (optical sensor))
--display at least a part of the captured images on a display of the data collection device; (see: page 11, lines 12-16 where Processor 24 controls a display unit 21, which is presently embodied as a Liquid Crystal Display (LCD). Display unit 21 is used to display information to a user of supplementary device 2, for instance on present settings of injection device 1, or on a next injection to be given. Display unit 21 may also be embodied as a touch-screen display, for instance to receive user input. At least part of the captured images (information of the supplementary device 2) are being displayed on a display (display unit 21) of the data collection device)
--identify when the value of “0” is shown in one or more of the captured images by performing optical pattern correlation on the one or more of the captured images; (see: page 17, lines 17-25 where the numbers on the sleeve are being captured in images and OCR is being applied to the images in order to recognize the numbers. Thus any number using this OCR including the number “0”)
--determine whether an injection has been administered without a prior user confirmation of the medicament dosage amount programmed into the medicament delivery device, (see: page 33, lines 18-23 where alternatively, the user can inject the medicament. This is detected by the supplemental device 2 as an input I6. Input I6 causes transition to a dosage delivery state, indicated as D9 in Figure 8. Here, the dose remaining dialed into the injection device 1 is displayed on the LCD 21. As the dose is delivered, the dose remaining becomes smaller. As such, the remaining dose value counts down from the dialed in dose towards zero. An injection is being determined to have been administered without a prior user confirmation of the medicament delivery dosage amount programmed into the device using I4 and I6) based on whether the value of “0” is identified as being shown in the one or more of the captured images; (see: page 33, lines 18-23 where the dosage is being tracked by supplemental device 2 as the dose counts down to “0”. Also see: page 33, line 25-27 where the supplemental device can detect if the entire dose is not delivered. Thus, it can also determine when the entire dose is delivered. The remaining dosage is indicated on D9 of FIG. 8 on LCD 21. The remaining dosage may indicate any number that is less than the original dosage, including “0”, thus indicating administration) and
--in response to events indicating administration of medication: (see: page 35, lines 8-21 where actions occur in response to a delivery of medication)
--display an image, (see: page 35, lines 8-21 where the dose storage screen displays dose volume that the supplemental device has determined was delivered) prompt the user to set the medicament dosage amount for the administered injection for storage in a dosage log by requesting the user to select one of the one or more images (see: page 35, lines 8-21 where the user is prompted to set the dosage amount after administration for storage in the supplemental device 2 by selection of one or more numerical-based image via incrementing or decrementing the displayed dosage), receive a user input for setting the medicament dosage amount and store the medicament dosage amount (see: page 35, lines 8-21 where there are input keys and a confirmation button that receives input of a selection of a dose. The selection is stored in supplemental device 2).
Behrendt teaches the above-claimed limitations. The difference between Behrendt and the claimed invention is that while Behrendt does disclose tracking medical dosages and selecting a dosage after an administration of a dosage, it does not explicitly teach that the administration of the dose is determined based on a value of “0” in the captured images as well as a determination of administration prior to confirmation. More specifically, Behrendt may not specifically, further teach:
1) --image is an image captured by the camera including one or more images of numerical values;
2) --events indicating administration of medication in the form of an identification that the value of “0” is shown in one or more of the captured images by performing optical pattern correlation of the one or more of the captured images; and
3) --events indicating administration of medication in the form of a determination that the injection has been administered without the prior user confirmation.

However, in other embodiments, Behrendt also teaches:
1) --an image as an image captured by the camera including one or more images of numerical values (see: page 11, lines 18-25 where there is an image captured by the camera and OCR is performed upon that image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an image captured by the camera including one or more images of numerical values as taught by Behrendt in one 
2) --events indicating administration of medication in the form of an identification that the value of “0” is shown in one or more of the captured images (see: page 33, lines 18-23 where the dosage is being tracked by supplemental device 2 as the dose counts down to “0”. Also see: page 33, line 25-27 where the supplemental device can detect if the entire dose is not delivered. Thus, it can also determine when the entire dose is delivered. The remaining dosage is indicated on D9 of FIG. 8 on LCD 21. The remaining dosage may indicate any number that is less than the original dosage, including “0”, thus indicating administration) by performing optical pattern correlation of the one or more of the captured images (see: page 17, lines 17-25 where the numbers on the sleeve are being captured in images and OCR is being applied to the images in order to recognize the numbers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an identification that the value of “0” is shown in one or more of the captured images by performing optical pattern 
3) --events indicating administration of medication in the form of a determination that the injection has been administered without the prior user confirmation (see: page 33, lines 18-23 where alternatively, the user can inject the medicament. This is detected by the supplemental device 2 as an input I6. Input I6 causes transition to a dosage delivery state, indicated as D9 in Figure 8. Here, the dose remaining dialed into the injection device 1 is displayed on the LCD 21. As the dose is delivered, the dose remaining becomes smaller. As such, the remaining dose value counts down from the dialed in dose towards zero. An injection is being determined to have been administered without a prior user confirmation of the medicament delivery dosage amount programmed into the device using I4 and I6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a determination that the 

As per claim 2, Behrendt teaches the device of claim 1, see discussion of claim 1. Behrendt further teaches wherein the processing arrangement is configured to determine that the injection has been administered based on a determination of the medicament dosage amount shown in one or more images of the medicament dose indicator captured by the camera (see: page 16, lines 1-3 where Fig. 5b shows in more detail exemplary method steps that are performed when the selected dose is determined based on the use of optical sensors only. For instance, these steps may be performed in step 502 of Fig. 5a. Also see: FIG. 5b and page 17, line 27 to page 18, line 4 where in a step 905, it is determined whether or not there is a change in the determined selected dose and, optionally, whether or not the determined selected dose does not equal zero. For instance, the currently determined selected dose may be compared to the previously determined selected dose(s) in order to determine whether or not there is a change. Therein, the comparison to previously determined selected dose(s) may be limited to the previously determined selected dose(s) that were determined within a specified period of time (e.g. 3 seconds) before the current selected dose was determined. If there is no change in the determined selected dose and, optionally, the determined selected dose does not equal zero, the currently determined selected dose is returned/forwarded for further processing (e.g. to processor 24). The processing arrangement here merely has to have the ability to determine, but does not necessarily have to determine that the injection has been administered based on a determination of captured medicament dosage images. Determining that there is a difference between two images, which are indicative of a dosage of medicament, is determining that an injection has been made).

As per claim 3, Behrendt teaches the device of claim 2, see discussion of claim 2. Behrendt further teaches wherein the processing arrangement is configured to determine that the injection has been administered based on a determination of whether the dosage amount shown by the medicament dose indicator is decreasing (see: page 16, lines 1-3 where Fig. 5b shows in more detail exemplary method steps that are performed when the selected dose is determined based on the use of optical sensors only. For instance, these steps may be performed in step 502 of Fig. 5a. Also see: FIG. 5b and page 17, line 27 to page 18, line 4 where in a step 905, it is determined whether or not there is a change in the determined selected dose and, optionally, whether or not the determined selected dose does not equal zero. For instance, the currently determined selected dose may be compared to the previously determined selected dose(s) in order to determine whether or not there is a change. Therein, the comparison to previously determined selected dose(s) may be limited to the previously determined selected dose(s) that were determined within a specified period of time (e.g. 3 seconds) before the current selected dose was determined. If there is no change in the determined selected dose and, optionally, the determined selected dose does not equal zero, the currently determined selected dose is returned/forwarded for further processing (e.g. to processor 24). The processing arrangement here merely has to have the ability to determine, but does not necessarily have to determine that the injection has been administered based on a determination of decreasing indicator images. Determining the difference between two images, which are indicative of a dosage of medicament, where the most recent image indicates a lower value than the initial image is determining that the indicator is decreasing).

As per claim 4, Behrendt teaches the device of claim 2, see discussion of claim 2. Behrendt further teaches wherein the processing arrangement is configured to determine whether the dosage amount shown by the medicament dose indicator in the image captured by the camera is equal to zero and to determine that the injection has been administered based, at least in part, on detection of a zero dosage amount (see: page 33, lines 18-23 where alternatively, the user can inject the medicament. This is detected by the supplemental device 2 as an input I6. Input I6 causes transition to a dosage delivery state, indicated as D9 in Figure 8. Here, the dose remaining dialed into the injection device 1 is displayed on the LCD 21. As the dose is delivered, the dose remaining becomes smaller. As such, the remaining dose value counts down from the dialed in dose towards zero. The processing arrangement here merely has to have the ability to determine, but does not necessarily have to determine whether the dosage amount is equal to zero based on the indicator and determine that the injection has been administered based in part on the zero dosage amount. This device is configured to capture images of the indicator, thus it is configured to capture when the indicator is equal to zero. The device is also configured to determine the change in dosage amount as shown on page 33, line 25 to page 34, line 6. Therefore, this device is configured to determine that the injection has been administered based on a change in images involving an image of a zero indicator on the injector).

As per claim 7, Behrendt teaches the device of claim 1, see discussion of claim 1. Behrendt further teaches wherein the processing arrangement is configured to determine a suggested medicament dosage amount based on one or more confirmed medicament dosage amounts of respective injections administered previously, and to display the suggested medicament dosage amount to the user, wherein the processing arrangement is configured to prompt the user by requesting confirmation of the suggested medicament dosage amount (see: page 9, lines 22 to page 10, line 6 where blood glucose monitoring system 42 (which may for instance be embodied as desktop computer, personal digital assistant, mobile phone, tablet computer, notebook, netbook or ultrabook) keeps a record of the injections a patient has received so far (based on the ejected doses, for instance by assuming that the ejected doses and the injected doses are the same, or by determining the injected doses based on the ejected doses, for instance be assuming that a pre-defined percentage of the ejected dose is not completely received by the patient). Blood glucose monitoring system 42 may for instance propose a type and/or dose of insulin for the next injection for this patient. This proposal may be based on information on one or more past injections received by the patient, and on a current blood glucose level, that is measured by blood glucose meter 43 and provided (e.g. via a wired or wireless connection) to blood glucose monitoring system 42. The processing arrangement here is configured to determine a suggested dosage of insulin based on one or more past injections (confirmed medicament dosage amounts of respective injections administered previously). The monitoring system 42 may propose a type and/or dose of insulin for the next injection, thus, it requires further approval (in this case, from a user and a display). Also see: page 35, lines 8-21 where the injected dose storage screen (not shown) may indicate the dose volume that the supplemental device has determined was delivered. The injected dose storage screen (not shown) may provide a graphic suggesting that the user confirms the displayed dose. For instance, the graphic may be an animation of the OK button flashing. The injected dose storage screen (not shown) may also indicate the name of the medicament and/or the time of injection. When the dose volume is displayed in the injected dose storage screen (not shown), the supplemental device is responsive to detecting inputs on the keys 32, 33 to increment or decrement the displayed dose. This allows the user to change the dose that is stored in the supplemental device 2. Upon detecting pressing of the confirm/OK button 34, the supplemental device 2 stores the dose and time of delivery. A suggested dosage is being displayed here as the injected volume dosage on the screen. This dosage can be confirmed via the confirm/OK button 34. A suggested dosage is also being determined based on the images and displayed here as the injected volume dosage on the screen).

As per claim 8, Behrendt teaches the device of claim 1, see discussion of claim 1. Behrendt further teaches wherein the processing arrangement is configured to determine a medicament dosage amount shown in a most recent one of the images captured by the camera prior to the injection, and to display the determined dosage amount to the user, wherein the processing arrangement is configured to prompt the user by requesting confirmation of the determined dosage amount (see: page 16 lines 25-32 where in a step 902, it is determined whether or not there is a change in the captured sub-image. For instance, the currently captured sub-image may be compared to the previously captured sub-image(s) in order to determine whether or not there is a change. Therein, the comparison to previously captured sub-images may be limited to the sub-image of the previously captured sub-images that was captured immediately before the current sub-image was captured and/or to the sub-images of the previously captured sub-images that were captured within a specified period of time (e.g. 0.1 seconds) before the current sub-image was captured. The processing arrangement here merely has to have the ability to respond, not actually respond to an indication. Thus, the processing arrangement here is configured to respond to an indication that the injection is being performed by processing an image before the injection (a previously captured sub-image is always being used to determine change so an initial image before the performance of an injection would be considered a previously captured image). Also see: page 35, lines 8-21. A determined dosage is being determined based on the images and displayed here as the injected volume dosage on the screen. A determined dosage is also being displayed here as the injected volume dosage on the screen. This dosage can be confirmed via the confirm/OK button 34).

As per claim 10, Behrendt teaches the device of claim 1, see discussion of claim 1. Behrendt further teaches wherein:
--the processing arrangement is configured to determine whether the medicament dosage amount displayed by the medicament dose indicator is increasing or decreasing; (see: page 16, line 25 to page 18, line 4. Also see: FIG. 5b. Images are being compared to determine change in the indicator level, thus the processing arrangement here is configured to determine an increasing or decreasing indicator value)
--the processing arrangement is configured to respond to an indication that the injection is being performed by processing a most recent image captured before the performance of the injection to determine a suggested medicament dosage amount and to display the suggested medicament dosage amount to the user; (see: page 16 lines 25-32 where in a step 902, it is determined whether or not there is a change in the captured sub-image. For instance, the currently captured sub-image may be compared to the previously captured sub-image(s) in order to determine whether or not there is a change. Therein, the comparison to previously captured sub-images may be limited to the sub-image of the previously captured sub-images that was captured immediately before the current sub-image was captured and/or to the sub-images of the previously captured sub-images that were captured within a specified period of time (e.g. 0.1 seconds) before the current sub-image was captured. The processing arrangement here merely has to have the ability to respond, not actually respond to an indication. Thus, the processing arrangement here is configured to respond to an indication that the injection is being performed by processing an image before the injection (a previously captured sub-image is always being used to determine change so an initial image before the performance of an injection would be considered a previously captured image). The limitation “to determine a suggested dose and to display the suggested medicament dose to the user” is intended use, however, also see: page 35, lines 8-21. A suggested dosage is being determined based on the images and displayed here as the injected volume dosage on the screen) and
--the processing arrangement is configured to prompt the user by requesting confirmation of the suggested medicament dosage amount (see: page 35, lines 8-21 where the injected dose storage screen (not shown) may indicate the dose volume that the supplemental device has determined was delivered. The injected dose storage screen (not shown) may provide a graphic suggesting that the user confirms the displayed dose. For instance, the graphic may be an animation of the OK button flashing. The injected dose storage screen (not shown) may also indicate the name of the medicament and/or the time of injection. When the dose volume is displayed in the injected dose storage screen (not shown), the supplemental device is responsive to detecting inputs on the keys 32, 33 to increment or decrement the displayed dose. This allows the user to change the dose that is stored in the supplemental device 2. Upon detecting pressing of the confirm/OK button 34, the supplemental device 2 stores the dose and time of delivery. A suggested dosage is being displayed here as the injected volume dosage on the screen. This dosage can be confirmed via the confirm/OK button 34).

As per claim 12, Behrendt teaches a method of collecting medicament dosage information from a medicament delivery device using a data collection device, the method comprising:
--capturing images of a medicament dose indicator of the medicament delivery device using a camera of the data collection device; (see: page 11, lines 18-25 where processor 24 also controls an optical sensor 25, embodied as an Optical Character Recognition (OCR) reader, that is capable of capturing images of the dosage window 13, in which a currently selected dose is displayed (by means of numbers printed on the sleeve 19 contained in injection device 1, which numbers are visible through the dosage window 13). OCR reader 25 is further capable of recognizing characters (e.g. numbers) from the captured image and to provide this information to processor 24. Alternatively, unit 25 in supplementary device 2 may only be an optical sensor, e.g. a camera, for capturing images and providing information on the captured images to processor 24. Images of a medicament dose indicator of the medical delivery device (images of numbers on the medical delivery device) are being captured using the camera (optical sensor))
--determining, based on one or more of the captured images, whether an injection has been administered by the medicament delivery device without a prior user confirmation of a medicament dosage amount programmed into the medicament delivery device (see: page 33, lines 18-23 where alternatively, the user can inject the medicament. This is detected by the supplemental device 2 as an input I6. Input I6 causes transition to a dosage delivery state, indicated as D9 in Figure 8. Here, the dose remaining dialed into the injection device 1 is displayed on the LCD 21. As the dose is delivered, the dose remaining becomes smaller. As such, the remaining dose value counts down from the dialed in dose towards zero. An injection is being determined to have been administered without a prior user confirmation of the medicament delivery dosage amount programmed into the device using I4 and I6) by:
--performing optical pattern correlation on the one or more of the captured images; (see: page 17, lines 17-25 where the numbers on the sleeve are being captured in images and OCR is being applied to the images in order to recognize the numbers. Thus any number using this OCR including the number “0”) and
--identifying when the value of “0” is shown in one or more of the captured images; (see: page 33, lines 18-23 where the dosage is being tracked by supplemental device 2 as the dose counts down to “0”. Also see: page 33, line 25-27 where the supplemental device can detect if the entire dose is not delivered. Thus, it can also determine when the entire dose is delivered. The remaining dosage is indicated on D9 of FIG. 8 on LCD 21. The remaining dosage may indicate any number that is less than the original dosage, including “0”, thus indicating administration) and
--in response to events indicating administration of medication: (see: page 35, lines 8-21 where actions occur in response to a delivery of medication)
--displaying an image, (see: page 35, lines 8-21 where the dose storage screen displays dose volume that the supplemental device has determined was delivered)
--prompting the user to set the medicament dosage amount for the administered injection for storage in a dosage log by requesting the user to select one of the one or more images, (see: page 35, lines 8-21 where the user is prompted to set the dosage amount after administration for storage in the supplemental device 2 by selection of one or more numerical-based image via incrementing or decrementing the displayed dosage)
--receiving a user input setting the medicament dosage amount, (see: page 35, lines 8-21 where there are input keys and a confirmation button that receives input of a selection of a dose) and
--storing the medicament dosage amount (see: page 35, lines 8-21 where there are input keys and a confirmation button that receives input of a selection of a dose. The selection is stored in supplemental device 2).
Behrendt teaches the above-claimed limitations. The difference between Behrendt and the claimed invention is that while Behrendt does disclose tracking medical dosages and selecting a dosage after an administration of a dosage, it does not explicitly teach that the administration of the dose is determined based on a value of “0” in the captured images as well as a determination of administration prior to confirmation. More specifically, Behrendt may not specifically, further teach:
1) --image is an image captured by the camera including one or more images of numerical values;
2) --events indicating administration of medication in the form of an identification that the value of “0” is shown in one or more of the captured images by performing optical pattern correlation of the one or more of the captured images; and
3) --events indicating administration of medication in the form of a determination that the injection has been administered without the prior user confirmation.

However, in other embodiments, Behrendt also teaches:
1) --an image as an image captured by the camera including one or more images of numerical values (see: page 11, lines 18-25 where there is an image captured by the camera and OCR is performed upon that image).

2) --events indicating administration of medication in the form of an identification that the value of “0” is shown in one or more of the captured images (see: page 33, lines 18-23 where the dosage is being tracked by supplemental device 2 as the dose counts down to “0”. Also see: page 33, line 25-27 where the supplemental device can detect if the entire dose is not delivered. Thus, it can also determine when the entire dose is delivered. The remaining dosage is indicated on D9 of FIG. 8 on LCD 21. The remaining dosage may indicate any number that is less than the original dosage, including “0”, thus indicating administration) by performing optical pattern correlation of the one or more of the captured images (see: page 17, lines 17-25 where the numbers on the sleeve are being captured in images and OCR is being applied to the images in order to recognize the numbers).

3) --events indicating administration of medication in the form of a determination that the injection has been administered without the prior user confirmation (see: page 33, lines 18-23 where alternatively, the user can inject the medicament. This is detected by the supplemental device 2 as an input I6. Input I6 causes transition to a dosage delivery state, indicated as D9 in Figure 8. Here, the dose remaining dialed into the injection device 1 is displayed on the LCD 21. As the dose is delivered, the dose remaining becomes smaller. As such, the remaining dose value counts down from the dialed in dose towards zero. An injection is being determined to have been administered without a prior user confirmation of the medicament delivery dosage amount programmed into the device using I4 and I6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a determination that the injection has been administered without the prior user confirmation as taught by Behrendt for an event that indicates administration of a medication as disclosed by Behrendt in another embodiment since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Behrendt talks about performing actions in response to medication administration events thus one could substitute these administration events with other events that indicate medical administration to obtain predictable results of performing actions related to setting dosage settings after an administration. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Behrendt teaches the method of claim 12, see discussion of claim 12. Behrendt further teaches wherein determining that the injection has been administered is based, at least in part, on a determination of whether the medicament dosage amount shown by the medicament dose indicator in an image captured by the camera is equal to a predetermined amount (see: page 33, line 25 to page 34, line 6 where if the user does not deliver the entire dose, this is detected by the supplemental device at input I7 either by detecting depression of the confirm/OK button 34 or by detecting that the user has turned back the dosage dialer 12 . The input I7 causes transition to a ten second countdown state, indicated at the display D 10 in the Figure. After the ten seconds have lapsed, the supplemental device 2 transitions to a partial dose delivered state, indicated by a display D 11 in Figure 8. Here, the supplemental device 2 displays the dose delivered to the user through the injection pen 1. The dose delivered is equal to the dose that was dialed in, as detected by the supplemental device when in the dosage dialing state indicated by D7 or the dialed dose state indicated by D7a, minus the dose remaining when the input 17 was detected. In this state, the medicament that was delivered also is displayed. In this example, the delivered dose is indicated in characters that are smaller than the characters provided by either of the states indicated by D7 and D7a in Figure 8. Arranged vertically with respect to the delivered dose is an indication of the medicament that was delivered. A partial injection is determined to have been administered here based on comparing the predetermined amount (dialed dose) to be delivered minus the dose remaining. Thus, when a complete dose is delivered the dose remaining will equal 0 while the delivered dose will have been determined to be the completed in its entirety).

As per claim 14, Behrendt teaches the method of claim 12, see discussion of claim 12. Behrendt further teaches wherein determining that the injection has been administered is based on a determination of whether the medicament dosage amount shown by the medicament dose indicator, in successive ones of the images captured by the camera, is decreasing (see: page 16, line 25 to page 18, line 4 where in a step 902, it is determined whether or not there is a change in the captured sub-image. For instance, the currently captured sub-image may be compared to the previously captured sub-image(s) in order to determine whether or not there is a change. Therein, the comparison to previously captured sub-images may be limited to the sub-image of the previously captured sub-images that was captured immediately before the current sub-image was captured and/or to the sub-images of the previously captured sub-images that were captured within a specified period of time (e.g. 0.1 seconds) before the current sub-image was captured. The comparison may be based on image analysis techniques such as pattern recognition performed on the currently captured sub-image and on the previously captured sub-image. For instance, it may be analyzed whether the pattern of the scale and/or the numbers visible through the dosage window 13 and shown in the currently captured sub-image and in the previously captured sub-image is changed. For instance, it may be searched for patterns in the image that have a certain size and/or aspect ratio and these patterns may be compared with previously saved patterns. Steps 901 and 902 may correspond to a detection of a change in the captured image. Also see: FIG. 5b. The invention here determines that the multiple (successive) captured images are changing (decreasing). Determining that there is a difference between two images, which are indicative of a dosage of medicament, is determining that an injection has been made).

As per claim 15, Behrendt teaches the method of claim 12, see discussion of claim 12. Behrendt further teaches wherein prompting the user comprises displaying a suggested dosage amount and permitting at least one of user confirmation, rejection and adjustment of the suggested dosage amount (see: page 35, lines 8-21 where the injected dose storage screen (not shown) may indicate the dose volume that the supplemental device has determined was delivered. The injected dose storage screen (not shown) may provide a graphic suggesting that the user confirms the displayed dose. For instance, the graphic may be an animation of the OK button flashing. The injected dose storage screen (not shown) may also indicate the name of the medicament and/or the time of injection. When the dose volume is displayed in the injected dose storage screen (not shown), the supplemental device is responsive to detecting inputs on the keys 32, 33 to increment or decrement the displayed dose. This allows the user to change the dose that is stored in the supplemental device 2. Upon detecting pressing of the confirm/OK button 34, the supplemental device 2 stores the dose and time of delivery. A suggested dosage is being displayed here as the injected volume dosage on the screen. This dosage can be adjusted (incremented and/or decremented)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2013/120777 to Behrendt in view of itself as applied to claim 1, further in view of W.O. 2010/128493 to Cirillo.
As per claim 6, Behrendt teaches the device of claim 1, see discussion of claim 1. Behrendt further teaches wherein the processing arrangement is configured to prompt the user by requesting confirmation of the dosage amount (see: page 35, lines 8-21 where the injected dose storage screen (not shown) may indicate the dose volume that the supplemental device has determined was delivered. The injected dose storage screen (not shown) may provide a graphic suggesting that the user confirms the displayed dose. For instance, the graphic may be an animation of the OK button flashing. The injected dose storage screen (not shown) may also indicate the name of the medicament and/or the time of injection. When the dose volume is displayed in the injected dose storage screen (not shown), the supplemental device is responsive to detecting inputs on the keys 32, 33 to increment or decrement the displayed dose. This allows the user to change the dose that is stored in the supplemental device 2. Upon detecting pressing of the confirm/OK button 34, the supplemental device 2 stores the dose and time of delivery. A suggested dosage is being displayed here as the injected volume dosage on the screen. This dosage can be confirmed via the confirm/OK button 34. The limitation following “configured to” merely implies that it is has to be able to determine, display, prompt, etc., but does not actually have to be determining, displaying, prompting, etc. However, for purposes of compact prosecution, the limitation will be analyzed further below).
	Behrendt may not specifically teach:
1) --highest dosage amount and
2) --wherein the processing arrangement is configured to determine a highest dosage amount programmed into the medicament delivery device prior to the injection, and to display the highest dosage amount to the user.

Cirillo teaches:
1) --highest dosage amount (see: paragraph [61] where there is a maximum dial value which is then stored in the memory. This is the highest dosage amount) and
2) --wherein the processing arrangement is configured to determine a highest dosage amount programmed into the medicament delivery device prior to the injection, and to display the highest dosage amount to the user (see: paragraph [61] where when the sensor (not shown) is triggered to indicate that an injection is about to start, an imaging system 1810 can be activated and an image recognition performed by reading the maximum dial value which is then stored in the memory of the medication injection supervisor device 100. During the imaging sequence, the raw data can also be displayed on the display 132 to allow the user to the actual dial value. The processor arrangement here does not have to be determining, it merely has to be configured to determine a highest dosage amount prior to the injection and to display that amount to the user. However, the processor arrangement here is determining a highest dosage amount prior to injection and is displaying it to the user on display 132 to allow the user to the actual dial value).
One of ordinary skill at the time of the invention was filed would have found it obvious to use the 1) highest dosage amount and have 2) wherein the processing arrangement is configured to determine a highest dosage amount programmed into the medicament delivery device prior to the injection, and to display the highest dosage amount to the user as taught by Cirillo in the device as taught by Behrendt with the motivation(s) of monitoring for dangerous usage, e.g. injecting a larger than (see: paragraph [39] of Cirillo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.S./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626